Citation Nr: 1734883	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-22 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an undiagnosed multi-joint disorder involving joints other than the thoracolumbar spine, right shoulder, and cervical spine.

2.  Entitlement to service connection for anosmia (loss of the sense of smell).

3.  Entitlement to service connection for a gastrointestinal disorder, to include dysphagia, episodes of epigastric distress, and regurgitation.

4.  Entitlement to service connection for a thoracolumbar spine disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for traumatic brain injury (TBI) residuals.

8.  Entitlement to service connection for bilateral hearing loss.


9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

12.  Entitlement to service connection for a nasal disorder, to include right ethmoid sinus disease, bilateral sinusitis, allergic rhinitis, and a deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1984 to October 1985; from November 2002 to November 2003; and from June 2005 to August 2005. He also served with the New Jersey Air National Guard and the U.S. Air Force Reserve. He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the New Orleans, Louisiana, Regional Office (RO). In June 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issues of entitlement to service connection for a heart disorder, a right ankle disorder, and a right knee disorder have been raised by the record in a September 2009 statement and June 2016 Board hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a thoracolumbar spine disorder, a right shoulder disorder, a cervical spine disorder, TBI residuals, bilateral hearing loss, tinnitus, sleep apnea, an acquired psychiatric disorder, and a nasal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A medically unexplained chronic multisymptom illness manifested by joint pain and involving joints other than the thoracolumbar spine, right shoulder, and cervical spine originated during service.

2.  Anosmia was caused by service. 

3.  Dysphagia, epigastric distress, and regurgitation were caused by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a medically unexplained chronic multisymptom illness manifested by joint pain and involving joints other than the thoracolumbar spine, right shoulder, and cervical spine have been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326(a) (2016).

2.  The criteria for service connection for loss of the sense of smell have been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326(a) (2016).

3.  The criteria for service connection for dysphagia, epigastric distress, and regurgitation have been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).




Pursuant to 38 U.S.C.A. § 1117 , "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2021, may be entitled to compensation. See 38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317 (a)(1); see also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 81 Fed. Reg. 71382 (Oct. 17, 2016) (to be codified at 38 C.F.R. pt. 3). 

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117. Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities." 38 C.F.R. § 3.317(a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by 38 U.S.C.A. § 1117 (a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes:  skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders. See 38 U.S.C.A. § 1117 (g); 38 C.F.R. § 3.317(b).




The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

The Veteran's record indicates that he served in Southwest Asia such that he is entitled to the presumptions for undiagnosed illnesses and medically unexplained chronic multisymptom illnesses. 

The Veteran's VA treatment records indicate many complaints of joint pain. He has been provided a diagnosis for the thoracolumbar spine, cervical spine, and right shoulder disorders only. In March 2013, he was afforded a VA joints examination. The examiner noted that the Veteran had complaints of joint pain and stiffness in the elbows, wrists, knees, ankles, hips, and shoulders, bilaterally. With the exception of the right shoulder disorder, the Veteran was normal on examination. The examiner opined that the Veteran's multi-joint stiffness represented an undiagnosed medical condition.

As the VA examiner has indicated that the Veteran has a medically unexplained chronic multisymptom illness manifested by joint pain, service connection is warranted and the claim is granted.

The Veteran's VA treatment records indicate complaints of loss of the sense of smell and of dysphagia. In March 2013, the Veteran was given VA Loss of Sense of Smell and/or Taste, VA Esophageal Conditions, and VA Gulf War General Medicine examinations. The examiner stated that the Veteran had a complete loss of the sense of smell. The examiner opined that the Veteran's loss of the sense of smell represented an undiagnosed illness. The examiner also stated that the Veteran had dysphagia, infrequent episodes of epigastric distress, and regurgitation. He opined that these symptoms were the result of an undiagnosed illness.

As the VA examiner has indicated that the Veteran's loss of the sense of smell is the result of an undiagnosed illness, service connection is warranted and the claim is granted.

As the VA examiner has indicated that the Veteran's dysphagia, epigastric distress, and regurgitation are the result of an undiagnosed illness, service connection is warranted and the claim is granted.
The Board expresses no opinion regarding the severity of the disorders. The RO will assign an appropriate disability rating on receipt of this decision, and in accordance with any VA rating protocols. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress) and 38 C.F.R. § 4.14 (the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided) and Esteban v. Brown, 6 Vet. App. 259 (1994) (while pyramiding of disabilities is to be avoided pursuant to 38 U.S.C. § 1155  and 38 C.F.R. § 4.14 , it is possible for a veteran to have separate and distinct manifestations from the same injury permitting two different disability ratings). 


ORDER

Service connection for a medically unexplained chronic multisymptom illness manifested by joint pain and involving joints other than the thoracolumbar spine, right shoulder, and cervical spine is granted.

Service connection for loss of the sense of smell is granted.

Service connection for dysphagia, epigastric distress, and regurgitation is granted.





REMAND

Remand is necessary to afford the Veteran VA examinations and to obtain VA medical opinions as to service connection for a thoracolumbar spine disorder, a right shoulder disorder, a cervical spine disorder, TBI residuals, bilateral hearing loss, tinnitus, sleep apnea, an acquired psychiatric disorder, and a nasal disorder. 

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA TBI examination with an appropriate medical provider. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran experienced an in-service TBI and, if so, all residuals of the TBI should be indicated.

The examiner's attention is drawn to the following:

*April 2002 report of medical history. VBMS service treatment record (STR) Entry 7/1/2014, Volume 3, p. 66-67.

*May 2003 post-deployment health assessment where the Veteran reported no symptoms and the examiner wrote that he denied any complaints. VBMS STR Entry 7/1/2014, Volume 2, p. 3-6.

*August 2003 post-deployment health assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 61-62.

*September 2003 report of medical assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 68-69.

*June 2005 pre-deployment health assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 57-60.

*July 2005 post-deployment health assessment. VBMS STR Entry 4/20/2009.

*August 2005 STR stating that the Veteran "was briefed on post deployment process. There are no present complaints." VBMS STR Entry 7/1/2014, Volume 2, p. 73.

*April 2007 private brain CT scan indicating prominent sinus disease without evidence for acute intracranial pathology. VBMS Entry 9/18/2008, p. 20.

*April 2007 post-deployment health reassessment. VBMS STR Entry 7/1/2014 Volume 1, p. 68-71.

*October 2008 VA TBI evaluation indicating a TBI from an improvised explosive device (IED) blast and stating that the Veteran's clinical symptom presentation was most consistent with a combination of TBI and behavioral health condition(s). VBMS Entry 4/2/2009, p. 92-95.

*November 2008 VA speech pathology consult note indicating that the Veteran reported a history of blast exposure but no loss of consciousness. VBMS Entry 9/27/2011, p. 63-68.

*December 2008 VA treatment records stating a diagnosis of mild TBI. VBMS Entries 12/23/2008, p. 1; 1/14/2009, p. 1.

*April 2010 post-deployment health re-assessment for June to August 2005 deployment and where the Veteran indicated that he experienced a blast or explosion, a fall, and felt dazed, confused, or "saw stars." VBMS STR Entry 11/28/2008.

*April 2010 VA treatment record stating that the Veteran had a prior diagnosis of a TBI during a deployment. VBMS Entry 9/26/2016, p. 4.

*News articles. VBMS Entries 8/24/2010; 12/22/2010; 12/30/2010.

*September 2012 VA problems list which includes TBI status-post blast injury. VBMS Entry 9/28/2012.

*March and April 2013 VA audiological and PTSD examination reports.

*June 2016 Board hearing testimony. 

2.  Schedule the Veteran for a VA spine examination to obtain an opinion as to the nature and etiology of any identified thoracolumbar spine and cervical spine disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each identified thoracolumbar spine disorder was caused by any in-service event, disease, injury, or disease.

b.  whether each identified thoracolumbar spine disorder was caused by any service connected disorder.

c.  whether each identified thoracolumbar spine disorder was aggravated by any service connected disorder.

d.  whether each identified cervical spine disorder was caused by any in-service event, disease, injury, or disease.

e.  whether each identified cervical spine disorder was caused by any service connected disorder.

f.  whether each identified cervical spine disorder was aggravated by any service connected disorder.

Service connection is now in effect for hypertension, a medically unexplained chronic multisymptom illness manifested by joint pain, loss of the sense of smell, and dysphagia, epigastric distress, and regurgitation. 

The examiner's attention is drawn to the following:

*April 2002 report of medical history. VBMS STR Entry 7/1/2014, Volume 3, p. 66-67.

*May 2003 post-deployment health assessment where the Veteran reported no symptoms and the examiner wrote that he denied any complaints. VBMS STR Entry 7/1/2014, Volume 2, p. 3-6.

*August 2003 post-deployment health assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 61-62.

*September 2003 report of medical assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 68-69.

*June 2005 pre-deployment health assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 57-60.

*July 2005 post-deployment health assessment. VBMS STR Entry 4/20/2009.

*August 2005 STR stating that the Veteran "was briefed on post deployment process. There are no present complaints." VBMS STR Entry 7/1/2014, Volume 2, p. 73.

*April 2007 post-deployment health reassessment. VBMS STR Entry 7/1/2014 Volume 1, p. 68-71.

*August 2008 VA spine X-ray study which indicated cervical spine spondylosis and spondylolisthesis, convexity and wedging of the thoracic spine, and normal lumbar spine. VBMS Entry 5/8/2009, p. 27-29. 

*December 2008 VA treatment record stating cervical spine facet arthropathy, disc bulging, spondylosis, and disc protrusion, and thoracic spine disc protrusion and spondylosis. VBMS Entry 1/14/2009, p. 1.

*February 2009 VA neurosurgery consult note stating that the Veteran had a history of neck pain with bilateral hand numbness and that his symptoms began after a 2003 fall from a helicopter. VBMS Entry 4/2/2009, p. 29.

*April 2010 post-deployment health re-assessment for June to August 2005 deployment. VBMS STR Entry 11/28/2008.

*July 2010 private cervical spine imaging indicating degenerative disc disease, osteoarthritis, and anterolisthesis. VBMS Entry 12/7/2010, p. 32.

*September 2010 private cervical spine MRI report indicating reversal of the normal cervical lordosis, diffuse narrowing of the canal consistent with congenitally short pedicles, multilevel osteoarthritic and degenerative disc changes with diffuse bulges, and canal stenosis. VBMS Entry 12/7/2010, p. 33-34.

*September 2010 private treatment record stating cervical spine diagnoses of cervical intervertebral disc and cervical spondylosis without myelopathy. VBMS Entry 12/7/2010, p. 23.

*News articles. VBMS Entries 8/24/2010; 12/22/2010; 12/30/2010.

*March 2013 private treatment record stating a history of spondylosis of the cervical spine. VBMS Entry 3/12/2013, p. 1.

*March 2013 VA joints examination report.

*June 2016 Board hearing testimony where the Veteran described an in-service fall from a helicopter. 

3.  Schedule the Veteran for a VA shoulder examination to obtain an opinion as to the nature and etiology of any identified right shoulder disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 




All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each identified right shoulder disorder was caused by any in-service event, disease, injury, or disease.

b.  whether each identified right shoulder disorder was caused by any service connected disorder.

c.  whether each identified right shoulder disorder was aggravated by any service connected disorder.

Service connection is now in effect for hypertension, a medically unexplained chronic multisymptom illness manifested by joint pain, loss of the sense of smell, and dysphagia, epigastric distress, and regurgitation. 

The examiner's attention is drawn to the following:

*April 2002 report of medical history. VBMS STR Entry 7/1/2014, Volume 3, p. 66-67.

*May 2003 post-deployment health assessment where the Veteran reported no symptoms and the examiner wrote that he denied any complaints. VBMS STR Entry 7/1/2014, Volume 2, p. 3-6.

*August 2003 post-deployment health assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 61-62.

*September 2003 report of medical assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 68-69.

*June 2005 pre-deployment health assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 57-60.

*July 2005 post-deployment health assessment. VBMS STR Entry 4/20/2009.

*August 2005 STR stating that the Veteran "was briefed on post deployment process. There are no present complaints." VBMS STR Entry 7/1/2014, Volume 2, p. 73.

*April 2007 post-deployment health reassessment. VBMS STR Entry 7/1/2014 Volume 1, p. 68-71.

*August 2008 VA X-ray study stating that the Veteran had mild degenerative joint disease of the acromioclavicular (AC) joint. VBMS Entry 10/2/2008.

*November 2008 VA MRI study indicating that there was mild AC joint osteoarthritis but no impingement. VBMS Entry 11/28/2008, p. 1.

*April 2010 post-deployment health re-assessment for June to August 2005 deployment. VBMS STR Entry 11/28/2008.

*News articles. VBMS Entries 8/24/2010; 12/22/2010; 12/30/2010.

*March 2013 VA joints examination report.

*June 2016 Board hearing testimony where the Veteran described an in-service fall from a helicopter. 

4.  Schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of bilateral hearing loss and tinnitus. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether any identified hearing loss was caused by any in-service event, disease, injury, or disease.

b.  whether any identified hearing loss was caused by any service connected disorder.

c.  whether any identified hearing loss was aggravated by any service connected disorder.

d.  whether tinnitus was caused by any in-service event, disease, injury, or disease.

e.  whether tinnitus was caused by any service connected disorder.

f.  whether tinnitus was aggravated by any service connected disorder.

Service connection is now in effect for hypertension, a medically unexplained chronic multisymptom illness manifested by joint pain, loss of the sense of smell, and dysphagia, epigastric distress, and regurgitation. 

The examiner's attention is drawn to the following:

*July 1987, November 1989, July 1991, August 1992, and May 1995 audiograms. VBMS STR Entry 9/18/2008.

*April 2002 report of medical history. VBMS STR Entry 7/1/2014, Volume 3, p. 66-67.

*May 2003 post-deployment health assessment where the Veteran reported no symptoms and the examiner wrote that he denied any complaints. VBMS STR Entry 7/1/2014, Volume 2, p. 3-6.

*August 2003 post-deployment health assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 61-62.

*September 2003 report of medical assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 68-69.

*June 2005 pre-deployment health assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 57-60.

*July 2005 post-deployment health assessment. VBMS STR Entry 4/20/2009.

*August 2005 STR stating that the Veteran "was briefed on post deployment process. There are no present complaints." VBMS STR Entry 7/1/2014, Volume 2, p. 73.

*April 2007 post-deployment health reassessment. VBMS STR Entry 7/1/2014 Volume 1, p. 68-71.

*October 2008 VA audiological assessment with pure-tone audiometry test results and where the Veteran reported tinnitus which began four years earlier. VBMS Entry 4/2/2009, p. 112-113.

*April 2010 post-deployment health re-assessment for June to August 2005 deployment. VBMS STR Entry 11/28/2008.

*News articles. VBMS Entries 8/24/2010; 12/22/2010; 12/30/2010.

*March 2013 VA audiological examination report.

*June 2016 Board hearing testimony where the Veteran described in-service noise exposure. 

5.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of sleep apnea. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether sleep apnea was caused by any in-service event, disease, injury, or disease.

b.  whether sleep apnea was caused by any service connected disorder.

c.  whether sleep apnea was aggravated by any service connected disorder.

Service connection is now in effect for hypertension, a medically unexplained chronic multisymptom illness manifested by joint pain, loss of the sense of smell, and dysphagia, epigastric distress, and regurgitation. 

The examiner's attention is drawn to the following:

*April 2002 report of medical history. VBMS STR Entry 7/1/2014, Volume 3, p. 66-67.

*May 2003 post-deployment health assessment where the Veteran reported no symptoms and the examiner wrote that he denied any complaints. VBMS STR Entry 7/1/2014, Volume 2, p. 3-6.

*August 2003 post-deployment health assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 61-62.

*September 2003 report of medical assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 68-69.

*June 2005 pre-deployment health assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 57-60.

*July 2005 post-deployment health assessment. VBMS STR Entry 4/20/2009.

*August 2005 STR stating that the Veteran "was briefed on post deployment process. There are no present complaints." VBMS STR Entry 7/1/2014, Volume 2, p. 73.

*April 2007 post-deployment health reassessment. VBMS STR Entry 7/1/2014 Volume 1, p. 68-71.

*November 2008 and March 2009 VA treatment records stating a diagnosis of central sleep apnea. VBMS Entry 4/2/2009, p. 1, 58.

*December 2008 VA treatment record stating a diagnosis of sleep apnea. VBMS Entry 1/14/2009, p. 1.

*April 2010 post-deployment health re-assessment for June to August 2005 deployment. VBMS STR Entry 11/28/2008.

*News articles. VBMS Entries 8/24/2010; 12/22/2010; 12/30/2010; 9/27/2011, p. 23-24.

*June 2016 Board hearing testimony. 

6.  Return the file to the VA examiner who conducted the April 2013 VA PTSD examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of all acquired psychiatric disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Indicate all acquired psychiatric disorders that the Veteran currently has or had any point during the pendency of this appeal.

b.  Indicate whether each identified acquired psychiatric disorder was caused by any in-service event, disease, injury, or disease.

c.  Indicate whether each identified acquired psychiatric disorder was caused by any service connected disorder.

d.  Indicate whether each identified acquired psychiatric disorder was aggravated by any service connected disorder.

Service connection is now in effect for hypertension, a medically unexplained chronic multisymptom illness manifested by joint pain, loss of the sense of smell, and dysphagia, epigastric distress, and regurgitation. 

The examiner's attention is drawn to the following:

*April 2002 report of medical history. VBMS STR Entry 7/1/2014, Volume 3, p. 66-67.

*May 2003 post-deployment health assessment where the Veteran reported no symptoms and the examiner wrote that he denied any complaints. VBMS STR Entry 7/1/2014, Volume 2, p. 3-6.

*August 2003 post-deployment health assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 61-62.

*September 2003 report of medical assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 68-69.

*June 2005 pre-deployment health assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 57-60.

*July 2005 post-deployment health assessment. VBMS STR Entry 4/20/2009.

*August 2005 STR stating that the Veteran "was briefed on post deployment process. There are no present complaints." VBMS STR Entry 7/1/2014, Volume 2, p. 73.

*April 2007 post-deployment health reassessment. VBMS STR Entry 7/1/2014 Volume 1, p. 68-71.

*August 2008 private treatment record stating a diagnosis of anxiety reaction. VBMS Entry 12/8/2008, p. 52.

*September 2008 VA treatment record stating a diagnosis of panic disorder without agoraphobia and to rule-out mild PTSD. VBMS Entry 11/18/2008, p. 1.

*October 2008 VA treatment record stating diagnoses of PTSD and anxiety. VBMS Entry 4/2/2009, p. 100.

*November 2008 VA treatment record stating diagnoses of panic disorder with agoraphobia and PTSD. VBMS Entry 11/28/2008, p. 1.

*December 2008 VA treatment records stating a diagnosis of PTSD. VBMS Entries 12/23/2008, p. 1; 1/14/2009, p. 1. 

*April 2010 post-deployment health re-assessment for June to August 2005 deployment. VBMS STR Entry 11/28/2008.

*April 2010 VA treatment record stating a diagnosis of chronic PTSD and noting a history of panic disorder. VBMS Entry 8/3/2010, p. 1. 

*News articles. VBMS Entries 8/24/2010; 12/22/2010; 12/30/2010.

*September 2012 VA problem list which includes diagnoses of anxiety, depression, and PTSD. VBMS Entry 9/28/2012, p. 8.

*March 2013 private treatment record stating diagnoses of anxiety and depression. VBMS Entry 3/12/2013, p. 1.

*April 2013 VA PTSD examination report.

*June 2016 Board hearing testimony. 

7.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of each identified nasal disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each identified nasal disorder was caused by any in-service event, disease, injury, or disease.

b.  whether each identified nasal disorder was caused by any service connected disorder.

c.  whether each identified nasal disorder was aggravated by any service connected disorder.

Service connection is now in effect for hypertension, a medically unexplained chronic multisymptom illness manifested by joint pain, loss of the sense of smell, and dysphagia, epigastric distress, and regurgitation. 

The examiner's attention is drawn to the following:

*April 2002 report of medical history. VBMS STR Entry 7/1/2014, Volume 3, p. 66-67.

*May 2003 post-deployment health assessment where the Veteran reported no symptoms and the examiner wrote that he denied any complaints. VBMS STR Entry 7/1/2014, Volume 2, p. 3-6.

*August 2003 post-deployment health assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 61-62.

*September 2003 report of medical assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 68-69.

*June 2005 pre-deployment health assessment. VBMS STR Entry 7/1/2014, Volume 3, p. 57-60.

*July 2005 post-deployment health assessment. VBMS STR Entry 4/20/2009.

*August 2005 STR stating that the Veteran "was briefed on post deployment process. There are no present complaints." VBMS STR Entry 7/1/2014, Volume 2, p. 73.

*April 2007 post-deployment health reassessment. VBMS STR Entry 7/1/2014 Volume 1, p. 68-71.

*April 2007 private brain CT scan report which states that the Veteran had prominent sinus disease without evidence for acute intracranial pathology. VBMS Entry 9/18/2008, p. 20.

*October 2008 VA treatment record stating diagnoses of allergic rhinitis/sinus drainage and cyst or polyp in the ethmoid sinus. VBMS Entry 4/2/2009, p. 100.

*October 2008 VA CT brain scan report stating that the Veteran had a right sphenoid sinus mucosal retention cyst or polyp and mild right anterior-middle ethmoid sinusitis. VBMS Entry 5/8/2009, p. 25.

*November 2008 VA sinus CT scan report stating that the Veteran had bilateral chronic sinusitis with some obstruction on the right. VBMS Entry 11/28/2008, p. 2.

*January 2009 VA treatment record stating a diagnosis of chronic sinusitis. VBMS Entry 4/2/2009, p. 40.

*April 2010 post-deployment health re-assessment for June to August 2005 deployment. VBMS STR Entry 11/28/2008.

*News articles. VBMS Entries 8/24/2010; 12/22/2010; 12/30/2010; 9/27/2011, p. 23-24.

*August 2010 private treatment record stating a diagnosis of pansinusitis/chronic sinus. VBMS Entry 12/7/2010, p. 1.

*September 2010 private MRI report stating that the Veteran had mucosal thickening in the right maxillary sinus. VBMS Entry 12/7/2010, p. 33-34.

*September 2010 private treatment record stating that the Veteran had chronic sinusitis, nasal polyps, allergic rhinitis, and rhinitis medicamentosa. VBMS Entry 9/17/2011, p. 4.

*October 2010 private treatment record stating that the Veteran had chronic sinusitis, nasal polyps, allergic rhinitis, and that his rhinitis medicamentosa had resolved. VBMS Entry 9/17/2011, p. 7.

*January 2011 private treatment record stating that the Veteran had chronic sinusitis, nasal polyps, and allergic rhinitis. VBMS Entry 9/17/2011, p. 10.

*June 2016 Board hearing testimony where the Veteran described an in-service fall which he stated caused his deviated septum and exposure to in-service environmental hazards which he contended caused other nasal disorders. 

8.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


